DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 6, 8, 9, 10, 11, 12, 14 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bannai (Publication: US 2006/0227151 A1) in view of Smith (Publication: US 2004/0130564 A1), Sowizral et al. (Publication: US 2002/0033835 A1).

Regarding claim 1, Bannai discloses a method of providing a geographically distributed live mixed-reality meeting, the method comprising ([0012], [0015] information processing apparatus that enables method of user to share a mixed reality space image remotely with different devices.): 
receiving, from a camera at a first endpoint, a live video stream ([0115] to [0117], [0192], Fig. 7 – combination of program in management server, worker mixed reality apparatus, and Camera Servers receive real time video data from the camera. It is noted that a server contains program(s).); 
[0054] to [0057] – program in management server renders the video data captured from the camera.); 
rendering the mixed reality view at a display at the first endpoint and transmitting the mixed reality view to at least one other geographically distant endpoint ([0005], [0016], [0050], [0167] to [0170] - combination of program in management server, worker mixed reality apparatus, and Camera Servers – display unit 23a displays mixed reality images video data and transmitted the video data to remote participant mixed reality apparatus. ); 
receiving, at the mixed reality service, user input from the first end point or the at least one other geographically distance endpoint, the user input defining a bounding area([0093], [0106] to [0110], [0161], [0164] – management server receives stylus position information from user of the remote participant mixed reality apparatus, includes information to define area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) thus “user input from the first end point” can be read on . management server converts the (Xd, Yd, Zd, Alpha.d, Beta.d, Gamma.d) into area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) world coordinates and position of stylus thus “defining a bounding area can be read on” can be read on.
Furthermore, [0002], an apparatus enables one or more further users to share a mixed reality space image including a virtual object superimposed in a space where a first user exists. 
[0005] A head mounted display apparatus (HMD) is a representative device required to realize the mixed reality. More specifically, the HMD can display a combined image of a physical space and a virtual space.
); 
Calculating, by the mixed reality service, a real world anchor for the bounding area using the data defining the bounding area ([0093], [0106] to [0110] – 
management server converts the (Xd, Yd, Zd, Alpha.d, Beta.d, Gamma.d) into area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) world coordinates and position of stylus thus “a real world anchor for the bounding area” can be read on.),
anchoring to in the real world ([0093], [0106] to [0110] – management server converts the (Xd, Yd, Zd, Alpha.d, Beta.d, Gamma.d) into area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) world coordinates and position of stylus as the user/instructor moves the position of stylus, insert into the display.) and
defines in the real world( 
[0093], [0106] to [0110] – management server converts the (Xd, Yd, Zd, Alpha.d, Beta.d, Gamma.d) into area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) world coordinates and position of stylus.
[0093], [0106] to [0110], [0161], [0164] – management server receives stylus position information from user of the remote participant mixed reality apparatus, includes information to define area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d). ); and 
Inserting the bounding area in the mixed reality view at a real world position determined using the real world anchor( [0093], [0106] to [0110] – management server converts the (Xd, Yd, Zd, Alpha.d, Beta.d, Gamma.d) into area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) world coordinates and position of stylus as the user/instructor moves the position of stylus, insert into the display. [0005], [0016], [0050], [0167] to [0170] - combination of program in management server, worker mixed reality apparatus, and Camera Servers – display unit 23a displays mixed reality images video data and transmitted the video data to remote participant mixed reality apparatus.), wherein the bounding area triggers application of different content processing rule sets to content objects placed into the mixed reality view by users dependent upon the position of the content objects relative to the bounding area in real world space ([0038], [0065] to [0067], [0151] to [0152] - holding mode or no hold mode are performed to area of virtual objects reality to the area of stylus in the mixed reality in the space. 
[0038], [0065] to [0067], [0151] to [0152] - during holding mode, stylus and a virtual object are shifting together when position of virtual object in the space is in the area of stylus by the user/instructor .
[0038], [0065] to [0067], [0151] to [0152] – non holding mode, stylus and a virtual object are not shifting together when the area of stylus is not on the position of virtual object in the space by the user/instructor, outside the area of virtual object.).
However Bannai does not explicitly disclose the real world anchor anchoring the bounding area based on a set of coordinates that defines the bounding around the object. the bounding area in a fixed position to an object and within the bounding area.
Smith discloses the real world anchor anchoring the bounding area based on a set of coordinates that defines the bounding around the object ([0005] to [0007], [0037] to [0039] - sets image anchor elements uses an absolute screen positions specification providing absolute pixel locations for specifying a location that defines boundaries of the button area on the screen.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bannai with the real world anchor comprising a set of coordinates that defines the bounding around an object as taught by Smith. The motivation for doing so enable the user to be user friendly, comprehensive, and not complex as taught by Smith in paragraph(s) [0002] to [0003]. 
Bannai in view of Smith disclose in the real world as stated above.
However Bannai in view of Smith do not disclose the bounding area in a fixed position to an object and within the bounding area.
Sowizral discloses the bounding area in a fixed position to an object and within the bounding area ([0067] - [0070], [0092], [0149], Fig. 4B - The hulls are rectangular boxes whose side are a fixed set of coordinates axes . Objects are within the rectangular boxes. Furthermore, as shown in Fig. 4B, the size of the rectangular box is the minimum size that can enclose the object “a fixed position”).


Regarding claim 2, Bannai in view of Smith, Sowizral disclose all the limitation of claim 1. 
Bannai discloses Applying different content processing rule sets to content objects placed into the mixed reality view by users dependent upon the position of the content objects relative to the bounding area in real world space ([0038], [0065] to [0067], [0151] to [0152] - holding mode or no hold mode are performed to area of virtual objects reality to the area of stylus in the mixed reality in the space. 
[0038], [0065] to [0067], [0151] to [0152] - during holding mode, stylus and a virtual object are shifting together when position of virtual object in the space is in the area of stylus by the user/instructor .
[0038], [0065] to [0067], [0151] to [0152] – non holding mode, stylus and a virtual object are not shifting together when the area of stylus is not on the position of virtual object in the space by the user/instructor, outside the area of virtual object.).

Regarding claim 3, Bannai in view of Smith, Sowizral disclose all the limitation of claim 2. 
[0038], [0065] to [0067], [0151] to [0152] - holding mode or no hold mode are performed to area of virtual objects reality to the area of stylus in the mixed reality in the space. 
[0038], [0065] to [0067], [0151] to [0152] - during holding mode, stylus and a virtual object are shifting together when position of virtual object in the space is in the area of stylus as moved by user and user press the stylus.
[0038], [0065] to [0067], [0151] to [0152] – non holding mode, stylus and a virtual object are not shifting together when the area of stylus is not on the position of virtual object as moved by user, outside the area of stylus in the space.): 
Applying a first content processing rule to content objects placed within the bounding area in real world space ([0038], [0065] to [0067], [0151] to [0152] - during holding mode, stylus and a virtual object are shifting together when position of virtual object in the space is in the area of stylus .); and 
Applying a second content processing rule to content objects placed outside the bounding area in real world space ( [0038], [0065] to [0067], [0151] to [0152] – non holding mode, stylus and a virtual object are not shifting together when the area of stylus is not on the position of virtual object, outside the area of stylus in the space.).

Regarding claim 4, Bannai in view of Smith, Sowizral disclose all the limitation of claim 2. 
Bannai discloses distributing pieces of content corresponding to the content objects according to the rule set applied to each content object ([0038], [0065] to [0067], [0104], [0151] to [0152] - holding mode or no hold mode are performed to area of virtual objects reality to the area of stylus in the mixed reality in the space. 
[0038], [0065] to [0067], [0151] to [0152] - during holding mode, stylus and a virtual object are shifting together when position of virtual object in the space is in the area of stylus . non holding mode, stylus and a virtual object are not shifting together when the area of stylus is not on the position of virtual object in the space, outside the area of virtual object thus “distributing pieces of content” can be read on .).

Regarding claim 6, Bannai in view of Smith, Sowizral disclose all the limitation of claim 1. 
Bannai discloses Receiving, at the mixed reality service, user input data defining a bounding area, the user input data being received from one of the endpoints ([0093], [0106] to [0110], [0161], [0164] – management server receives stylus position information from user of the remote participant mixed reality apparatus, includes information to define area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) . management server converts the (Xd, Yd, Zd, Alpha.d, Beta.d, Gamma.d) into area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) world coordinates and position of stylus thus “defining a bounding area can be read on” can be read on.).

Regarding claim 8, Bannai in view of Smith, Sowizral disclose all the limitation of claim 1. 
Bannai discloses Analyzing, at the mixed reality service, the live video stream to identify one or more bounding areas ([0093], [0106] to [0110] – 
management server converts the (Xd, Yd, Zd, Alpha.d, Beta.d, Gamma.d) into area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) world coordinates and position of stylus thus “analyzing ... identify” can be read on.
[0115] to [0117], [0192], Fig. 7 – combination of program in management server, worker mixed reality apparatus, and Camera Servers receive real time video data from the camera.).

Regarding claim 9, Bannai in view of Smith, Sowizral disclose all the limitation of claim 2. 
Bannai discloses wherein one or more bounding areas user-drawn ([0065] to [0066], [0106] to [0110] - the position of stylus is identified based on whenever user manipulate the position between stylus and virtual object by moving stylus. [0115] to [0117], [0192], Fig. 7 – combination of program in management server, worker mixed reality apparatus, and Camera Servers receive real time video data from the camera. 
[0038], [0065] to [0067], [0151] to [0152] - during holding mode, stylus and a virtual object are shifting together when position of virtual object in the space is in the area of stylus by the user/instructor . during non holding mode, stylus and a virtual object are not shifting together when the area of stylus is not on the position of virtual object in the space by the user/instructor, outside the area of virtual object).

Regarding claim 10, Bannai in view of Smith, Sowizral disclose all the limitation of claim 1. 
Sowizral discloses the set of coordinates are a three-dimensional set of coordinates ([0061] - the coordinates are a three-dimensional coordinates.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bannai in view of Smith, Sowizral with the set of coordinates are a three-dimensional set of coordinates as taught by Sowizral. The motivation for doing so to help improve the operation through visualization as taught by Sowizral in paragraph(s) [0008]. 

Regarding claim 11, Bannai in view of Smith, Sowizral disclose all the limitation of claim 2. 
Bannai discloses Capturing, by a mixed reality meeting client at the first endpoint, the rendered mixed reality view and transmitting the captured mixed reality view to at least one other geographically distant end point ([0005], [0016], [0050], [0167] to [0170], [0177] to [0179], Fgi. 7 - combination of program in management server, worker mixed reality apparatus, and Camera Servers – display unit 23a of worker mixed reality apparatus displays mixed reality images video data and transmitted the video data to remote participant mixed reality apparatus for display.).

Regarding claim 12, Bannai in view of Smith, Sowizral disclose all the limitation of claim 1. 
Smith discloses wherein the real world anchor for the bounding area comprises a real world absolute position for the bounding area ( [0004] to [0007], [0028] to [0031] - An image anchor element includes a shape specification for an area corresponding to an absolute screen position specification for defining boundaries of the area on the screen. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bannai in view of Smith, Sowizral with wherein the real world anchor for the bounding area comprises a real world absolute position for the bounding area as taught by Smith. The motivation for doing so enable the user to be user friendly, comprehensive, and not complex as taught by Smith in paragraph(s) [0002] to [0003]. 

Regarding claim 14, Bannai discloses a system arranged to provide a geographically distributed live mixed-reality meeting, the system comprising ([0012], [0015] - information processing apparatus that enables a further user to share a mixed reality space image remotely with different devices comprising.): 
[0054] to [0057] – program in management server renders the video data captured from the camera.): 
to receive, from a camera at a first endpoint, a live video stream ([0005], [0016], [0050], [0167] to [0170] - combination of program in management server, worker mixed reality apparatus, and Camera Servers – display unit 23a displays mixed reality images video data and transmitted the video data to remote participant mixed reality apparatus. [0115] to [0117], [0192], Fig. 7 – combination of program in management server, worker mixed reality apparatus, and Camera Servers receive real time video data from the camera.), 
to generate a mixed reality view incorporating the received live video stream ([0054] to [0057] – program in management server renders the video data captured from the camera.
[0115] to [0117], [0192], Fig. 7 – combination of program in management server, worker mixed reality apparatus, and Camera Servers receive real time video data from the camera. ), 
to output the mixed reality view for rendering on the display of the first endpoint and a display of at least one other geographically distant endpoint ([0005], [0016], [0050], [0167] to [0170] - combination of program in management server, worker mixed reality apparatus, and Camera Servers – display unit 23a displays mixed reality images video data and transmitted the video data to remote participant mixed reality apparatus for display.), 
in response to receiving from the first end point, user input defining a bounding area or the at least one other geographically distance endpoint, to calculate a real world [0093], [0106] to [0110], [0161], [0164] – management server receives stylus position information from user of the remote participant mixed reality apparatus, includes information to define area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) thus “from the first end point , user input defining” can be read on . 
management server converts the (Xd, Yd, Zd, Alpha.d, Beta.d, Gamma.d) into area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) world coordinates and position of stylus thus “a real world anchor for the bounding area” can be read on. ([0093], [0106] to [0110] – management server converts the (Xd, Yd, Zd, Alpha.d, Beta.d, Gamma.d) into area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) world coordinates and position of stylus as the user/instructor moves the position of stylus. [0005], [0016], [0050], [0167] to [0170] - combination of program in management server, worker mixed reality apparatus, and Camera Servers – display unit 23a displays mixed reality images video data and transmitted the video data to remote participant mixed reality apparatus.
Furthermore, [0002], an apparatus enables one or more further users to share a mixed reality space image including a virtual object superimposed in a space where a first user exists. [0005] A head mounted display apparatus (HMD) is a representative device required to realize the mixed reality. More specifically, the HMD can display a combined image of a physical space and a virtual space.
), defines in the real world( [0093], [0106] to [0110] – management server converts the (Xd, Yd, Zd, Alpha.d, Beta.d, Gamma.d) into area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) world coordinates and position of stylus.
[0093], [0106] to [0110], [0161], [0164] – management server receives stylus position information from user of the remote participant mixed reality apparatus, includes information to define area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d). ), 
wherein the bounding area triggers application of different content processing rule sets to content objects placed into the mixed reality view by users dependent upon the position of the content objects relative to the bounding area in real world space ([0038], [0065] to [0067], [0151] to [0152] - holding mode or no hold mode are performed to area of virtual objects reality to the area of stylus in the mixed reality in the space. 
[0038], [0065] to [0067], [0151] to [0152] - during holding mode, stylus and a virtual object are shifting together when position of virtual object in the space is in the area of stylus by the user/instructor .
[0038], [0065] to [0067], [0151] to [0152] – non holding mode, stylus and a virtual object are not shifting together when the area of stylus is not on the position of virtual object in the space by the user/instructor, outside the area of virtual object.).

Smith discloses the real world anchor comprising a set of coordinates that defines the bounding around an object ([0005] to [0007], [0037] to [0039] - sets image anchor elements uses an absolute screen positions specification providing absolute pixel locations for specifying a location that defines boundaries of the button area on the screen.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bannai in view of with the real world anchor comprising a set of coordinates that defines the bounding around an object as taught by Smith. The motivation for doing so enable the user to be user friendly, comprehensive, and not complex as taught by Smith in paragraph(s) [0002] to [0003]. 
However Bannai in view of Smith do not disclose the bounding in a fixed position around an object. 
Sowizral discloses Bannai in view of Smith disclose the bounding in a fixed position around an object ([0067] - [0070], [0092], [0149], Fig. 4B - The hulls are rectangular boxes whose side are a fixed set of coordinates axes . Objects are within the rectangular boxes. Furthermore, as shown in Fig. 4B, the size of the rectangular box is the minimum size that can enclose the object “a fixed position”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bannai in view of Smith with the bounding in a fixed position around an object as taught by Sowizral. The motivation for 

Regarding claim 15, Bannai in view of Smith, Sowizral disclose all the limitation of claim 14. 
Bannai discloses wherein the first endpoint comprises: the camera; display; and a mixed reality meeting client ([0115] to [0117], [0192], Fig. 7 – combination of program in management server, worker mixed reality apparatus, and Camera Servers comprises camera; display unit 23a, and worker mixed reality apparatus. ).

Regarding claim 16, Bannai in view of Smith, Sowizral disclose all the limitation of claim 15. 
Bannai discloses wherein the mixed reality meeting client or the mixed reality service is arranged to apply the different content processing rule sets to content objects placed into the mixed reality view by users dependent upon the position of the content objects relative to the bounding area in real world space (
 [0038], [0065] to [0067], [0151] to [0152] - holding mode or no hold mode are performed to area of virtual objects reality to the area of stylus in the mixed reality in the space. 
[0038], [0065] to [0067], [0151] to [0152] - during holding mode, stylus and a virtual object are shifting together when position of virtual object in the space is in the area of stylus as viewed by display of worker mixed reality apparatus .
[0038], [0065] to [0067], [0151] to [0152] – non holding mode, stylus and a virtual object are not shifting together when the area of stylus is not on the position of virtual object, outside the area of stylus in the space as viewed by display of worker mixed reality apparatus.).

Regarding claim 17, Bannai in view of Smith, Sowizral disclose all the limitation of claim 15. 
Bannai discloses wherein the first endpoint comprises the mixed reality service ([0115] to [0117], [0192], Fig. 7 – combination of program in management server, worker mixed reality apparatus, and Camera Servers comprises program in management server).

Regarding claim 20, Bannai discloses one or more computer storage media comprising computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform the following operations ([0006], [0012], [0015], Fig. 1 – claim 7, a computer-readable medium having stored thereon a computer program and execute by sections of information processing apparatus that enables method of user to share a mixed reality space image remotely with different devices.) :
remaining language, see rejection on claim 1.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bannai (Publication: US 2006/0227151 A1) in view of Smith (Publication: US .

Regarding claim 5, Bannai in view of Smith, Sowizral disclose all the limitation of claim 2. 
Bannai discloses Receiving, at the mixed reality service, the user input data being received from one of the end points ([0093], [0106] to [0110], [0161], [0164] – management server receives stylus position information from user of the remote participant mixed reality apparatus, includes information to define area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) . management server converts the (Xd, Yd, Zd, Alpha.d, Beta.d, Gamma.d) into area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) world coordinates and position of stylus thus “defining a bounding area can be read on” can be read on.); 
Calculating, by the mixed reality service, a real world position of an item ([0093], [0106] to [0110] – 
management server converts the (Xd, Yd, Zd, Alpha.d, Beta.d, Gamma.d) into area of relative coordinate (Xw+Xd, Yw+Yd, Zw+Zd, Alpha.w+Alpha.d, Beta.w+Beta.d, Gamma.w+Gamma.d) world coordinates and position.)
Selecting a content processing rule set using the relative real world positions of the bounding area and the content object ([0038], [0065] to [0067], [0151] to [0152] - holding mode or no hold mode are performed to area of virtual objects reality to the area of stylus in the mixed reality in the space. 
[0038], [0065] to [0067], [0151] to [0152] - during holding mode, stylus and a virtual object are shifting together when position of virtual object in the space is in the area of stylus .
[0038], [0065] to [0067], [0151] to [0152] – non holding mode, stylus and a virtual object are not shifting together when the area of stylus is not on the position of virtual object, outside the area of stylus in the space.).
However Bannai in view of Smith, Sowizral do not explicitly disclose receiving, user input data defining a content object and a screen coordinate; an item is content object; calculating, a position for the content object.
Johnson discloses receiving, user input data defining a content object and a screen coordinate ([0093] to [0095] –Screen receives user input . user defines a part (object) on the display screen by drawing bounding boxes and translates screen coordinates .);
an item is content object ([0093] to [0095] –Screen receives user input . user defines a part (object) on the display screen by drawing bounding boxes and translates screen coordinates .)
Calculating, a position for the content object ([0093] to [0095] –Screen receives user input . user defines a part (object) on the display screen by drawing bounding boxes and translates screen coordinates to video frame space .) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bannai in view of Smith, Sowizral with receiving, user input data defining a content object and a screen coordinate; an item is content object; calculating, a position for the content object as taught by 

Regarding claim 7, Bannai in view of Smith, Sowizral disclose all the limitation of claim 6. 
Bannai discloses, optionally a rule set to be applied to content objects placed within the bounding area in the mixed reality view ([0038], [0065] to [0067], [0151] to [0152] - during holding mode, stylus and a virtual object are shifting together when position of virtual object in the space is in the area of stylus .
[0005], [0016], [0050], [0167] to [0170] - combination of program in management server, worker mixed reality apparatus, and Camera Servers displays mixed reality images video data.).
However Bannai in view of Smith, Sowizral do not explicitly disclose user input data defining a position of the bounding area in screen coordinates.
Johnson discloses user input data defining a position of the bounding area in screen coordinates ([0093] to [0095] –Screen receives user input . user defines a part (object) on the display screen by drawing bounding boxes and translates screen coordinates .)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bannai in view of Smith, Sowizral with user input data defining a position of the bounding area in screen coordinates as taught by Johnson. The motivation for doing so enable accurately described thus reduce false alarm as taught by Johnson in paragraph(s) [0008], [00013] to [0014]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bannai (Publication: US 2006/0227151 A1) in view of Smith (Publication: US 2004/0130564 A1), Sowizral et al. (Publication: US 2002/0033835 A1), and Curwicz et al. (Publication: US 2014/0328512 A1).

Regarding claim 13, Bannai in view of Smith, Sowizral disclose all the limitation of claim 1. 
However Bannai in view of Smith, Sowizral do not explicitly disclose determining whether the data defining the bounding area describes a bounding area that surrounds an object visible in the live video stream; and in  to determining that the bounding area surrounds an object visible in the live video stream, setting the real world anchor for the bounding area to be a position relative to the object in the real world. 
Smith discloses the setting is setting the real world anchor for the bounding area to be a position relative to the object in the real world ([0005] to [0007] - sets image anchor elements uses absolute screen positions specification providing absolute pixel locations for specifying a location that defines boundaries of the button area on the screen.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bannai in view of Smith, Sowizral with the setting is setting the real world anchor for the bounding area to be a position relative to the object in the real world as taught by Smith. The motivation for doing so 
However Bannai in view of Smith, Sowizral do not explicitly disclose determining whether the data defining the bounding area describes a bounding area that surrounds an object visible in the live video stream.
Gurwicz discloses determining whether the data defining the bounding area describes a bounding area that surrounds an object visible in the live video stream ([0164], [0203] to [0205] – when a user clicks on an image, the object is identified and draw a bounding box around the object in the live video stream. ); and in response to determining that the bounding area surrounds an object visible in the live video stream, performs a setting ( [0086], [0164], [0203] to [0205], [0212] to [0215] - After drawing a bounding box around the object in the live video stream in the live video stream, a signature is generated that is used to compare to another signature.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bannai in view of Smith, Sowizral with determining whether the data defining the bounding area describes a bounding area that surrounds an object visible in the live video stream as taught by Gurwicz. The motivation for doing so analysical can be more efficient perform as taught by Gurwicz in paragraph(s) [0002] to [0003] and [0157]. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bannai (Publication: US 2006/0227151 A1) in view of Smith (Publication: US .

Regarding claim 18, Bannai in view of Smith, Sowizral disclose all the limitation of claim 15. 
Bannai discloses further comprising a plurality of geographically distant endpoints and wherein the mixed reality service is arranged to a data of a viewed scene using the live video stream and the geographically distant endpoints do not generate a data of the viewed scene ([0055] to [0058] - plurality of remote participant mixed reality apparatus and program of management server renders the data of the virtual object for the viewpoint of a camera capturing real time video and send the data to remote participant mixed reality apparatus.).
However Bannai in view of Smith, Sowizral does not explicitly disclose data is 3D mesh of a viewed scene.
Chen discloses data is 3D mesh of a viewed scene ([0056], [0086], [0090] - the data of a 3D mesh data of a room.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bannai in view of Smith, Sowizral with data is 3D mesh of a viewed scene as taught by Chen. The motivation for doing so enable the session to have mixed reality elements (3D mesh of a viewed scene) thus enhanced more representation of the content session as taught by Chen in paragraph(s) [0008] to [0010]. 

Regarding claim 19, Bannai in view of Smith, Sowizral disclose all the limitation of claim 17. 
Bannai discloses wherein the mixed reality service runs on the server ([0115] to [0117], [0192], Fig. 7 –program in management server runs on a server. It is noted that a server contains program(s). ).
However Bannai in view of Smith, Sowizral does not explicitly disclose further comprising a server separate from the first endpoint.
Chen discloses further comprising a server separate from the first endpoint ([0035] to [0038] - Content Server is separated from an user device. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bannai in view of Smith, Sowizral with further comprising a server separate from the first endpoint as taught by Chen. The motivation for doing so asynchronous session may be transmitted to one of the user devices for review thus enhanced more representation of the content session as taught by Chen in paragraph(s) [0037], [0008] to [0010]. 


Response to Arguments
Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Rather, Claim 1 recites "the real world anchor anchoring the bounding area to an object in a fixed position in the real world and within the bounding area based on a set of coordinates that defines the bounding around the object in the real world." At best, Sowizral 

Examiner disagrees.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where	the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The motivation of combining the prior arts to arrive at the claimed invention in the "nature of the problem to be solved" is that each reference, Lum, Panneer, and Engh-Halstvedt was directed to "methods of identifying objects" The combination of prior arts fully disclose the limitation as stated above. See eMPEP 2143.01 for more detail.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bannai with the real world anchor comprising a set of coordinates that defines the bounding around an object as taught by Smith. The motivation for doing so enable the user to be user friendly, comprehensive, and not complex as taught by Smith in paragraph(s) [0002] to [0003]. 
Furthermore, Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bannai in view of Smith, Sowizral with the bounding area in a fixed position to an object and within the bounding area as taught by Sowizral. The motivation for doing so to help improve the operation through visualization as taught by Sowizral in paragraph(s) [0008]. 
Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 
Regarding dependent claims 2 – 13, and 15 – 19, the Applicant asserts that they are not obvious over based on their dependency from independent claim 1, and 14 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claim 1, and 14 respectively. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724. The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616